Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Blackmer (4,278,082) discloses a device for providing respiratory therapy to a patient comprising: a first elongated lumen (11) having a constant internal diameter, the first lumen having an inlet end (13); a second elongated lumen (12) having a constant internal diameter (substantially continuous, constant diameter flexible tubes), the second lumen having an inlet end (13); and a nosepiece portion (16, 17), the nosepiece portion having: a third lumen (16) having a constant internal diameter equal to the constant internal diameter of the first lumen (constant diameter), the third lumen configured to receive a first flow of breathing gas from the first lumen and deliver the first flow of breathing gas to an outlet end of the third lumen (delivering gas from a source to the tubes); and a fourth lumen having a constant internal diameter equal to the constant internal diameter of the second lumen, the fourth lumen configured to receive a second flow of breathing gas from the second lumen and deliver the second flow of breathing gas to an outlet end of the fourth lumen (delivering gas from a source to the tubes), the second flow of breathing gas maintained separate from the first flow of breathing gas within the nosepiece portion as shown in Blackmer’s FIG. 2-4 (Blackmer, col. 2, line 63-col.3, line 25). Davenport et al. (2008/0051674) teaches a nasal cannula comprising a first elongated lumen and a second lumen, each having an outlet end (connector connecting auxiliary lines), and a third and fourth lumen each having an inlet end adapted to be connected to the outlet end of the first and second lumens, respectively (pair of auxiliary respiratory gas supply lines connected to the supply lines or arms) (Davenport, para. 0060). Schobel (nee Bauer) et al. (7,775,210) teaches connections between inlet and outlet ends without constricting the internal diameters of any lumen (Internal radius step at different connection points can just about compensate the thickness of the tube, so that the transition between the tube and the corresponding component is even upon fixing the tube) (Schobel, col. 3, lines 4-8). White et al. (7,493,902)teaches a device for providing respiratory therapy to a patient comprising a source of heated and humidified breathing gas (8, 5) (blower, humidifier) (White, col. 4, lines 50-65), the source being configured to provide breathing gas at flow rates of about 40 liters per minute (col. 6, lines 50-60). There is no motivation to modify Blackmer’s nasal cannula in view of the teachings of Davenport since that would eliminate Blackmer’s single continuous lumen for each nostril.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619



/MICHAEL J TSAI/Primary Examiner, Art Unit 3619